Citation Nr: 0432570	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to September 16, 1997, 
for the assignment of a 10 percent rating for the service-
connected residuals of shell fragment wounds to the right 
hand.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel 


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Department of Veterans 
Affairs (VA), Seattle, Washington, Regional Office (RO).  In 
an April 1998 rating decision, the RO granted a 10 percent 
disability evaluation to the veteran's service-connected 
residuals of shell fragment wounds to the right hand, 
effective from September 16, 1997.  In a May 2001 rating 
decision, the RO reevaluated this issue and determined that 
it had correctly assigned a 10 percent rating for the 
shrapnel wounds to the right hand effective from September 
16, 1997.  The veteran subsequently perfected an appeal as to 
the effective date assigned for that award.  

The Board notes that the veteran also perfected appeals 
regarding other issues addressed in the May 2001 rating 
decision, namely evaluation of residuals of shrapnel wounds 
to the right thigh and right knee, residuals of cold injury 
to the right leg, residuals of shrapnel wounds to the right 
foot, and residuals of shrapnel wounds to the left thigh and 
left knee.  However, prior to certification and transfer of 
this case to the Board, the veteran in a November 2002 
statement expressly withdrew his appeal as to those issues.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 
20.202, 20.204 (2003).  Thus, they are no longer for 
appellate consideration.  

In July 2003, the veteran testified at a hearing at the RO 
before the undersigned, who has been designated to make the 
final disposition of this proceeding for VA.  During his 
hearing (see transcript, page 10), and in earlier statements 
dated in November 2002 and December 2002, the veteran raised 
the issues of entitlement to an increased rating for 
residuals of shrapnel wounds to the right thigh and groin 
area and entitlement to increased retroactive disability 
compensation benefits for his dependent spouse.  These issues 
are not properly before the Board and are thus referred to 
the RO for further appropriate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
For example, the VCAA requires VA to notify the claimant and 
his representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The Court held in Huston v. Principi, 17 Vet. App. 195 
(2003), that the notice requirements of the VCAA pertained to 
challenges to the effective date of an award of benefits, as 
in the case now before the Board.  Although the veteran was 
provided with notice of the existence of the VCAA in July 
2002, that notice did not adequately discuss the evidence 
necessary to substantiate his claim, and did not indicate 
what evidence, if any, would be gathered by the veteran, and 
which evidence would be provided by VA.  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence is 
needed from him and what the VA has done and will do to 
assist him in substantiating his claim of entitlement to an 
effective date prior to September 16, 1997, for the 
assignment of a 10 percent rating for the service-connected 
residuals of shell fragment wounds to the right hand.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claim of entitlement to 
an effective date prior to September 16, 
1997, for the assignment of a 10 percent 
rating for the service-connected residuals 
of shell fragment wounds to the right 
hand.

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to an effective date prior 
to September 16, 1997, for the assignment 
of a 10 percent rating for the service-
connected residuals of shell fragment 
wounds to the right hand, based on a 
review of the entire evidentiary record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Debbie A. Riffe
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



